Citation Nr: 1312275	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from February 1969 to October 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a January 2012 decision, the Board denied service connection for residuals of a gunshot wound to the right biceps and determined that new and material evidence had not been received to reopen previously denied claims of service connection for disabilities of the feet and right ankle.  The Board also reopened a previously denied claim of service connection for a psychiatric disability and remanded the underlying claim for additional evidentiary development, as well as the claim for a disability rating in excess of 20 percent for diabetes mellitus.  In October 2012, the Board again remanded these issues for additional evidentiary development.  

For the reasons discussed below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its January 2012 remand, the Board determined that VA medical examinations were necessary with respect to the claims of entitlement to service connection for an acquired psychiatric disability and a rating in excess of 20 percent for diabetes mellitus.

Pursuant to the Board's remand instructions, the appellant was scheduled for the necessary VA examinations in June 2012, but he failed to report.  In an August 2012 statement, the appellant explained that he did not know when he would be able to report for the examinations as he was presently bedridden and undergoing rehabilitation.

In October 2012, the Board again remanded the matter, noting the appellant's contentions that he had been unable to report for the necessary VA examinations due to illness.  The Board further noted that the record contained no clinical records dated beyond 2008, including treatment records from a rehabilitation center.  Thus, the Board directed the RO to obtain additional clinical records, including records demonstrating rehabilitative care.  The Board noted that "if it is shown that the Veteran resides at a rehabilitation facility, the examinations should be scheduled at the facility in which he resides, if feasible."  The Board further indicated that if it was not feasible, documentation of the attempts made should be associated with the record.  

A review of the record shows that the appellant was thereafter scheduled for VA medical and psychiatric examinations at the Memphis VAMC but he reportedly failed to report.  Thereafter, the RO associated more than 4,300 pages of VA clinical records with the appellant's Virtual VA file.  These records clearly establish that since the Board's January 2012 remand, the appellant has, indeed, been a patient at Grace Health Care in Cordova, Tennessee, a nursing and rehabilitation facility.  He has also had multiple admissions to the Memphis VA Medical Center, including periods in the intensive care unit.  

VA regulation expressly provides that failing to report for an examination due to illness or hospitalization constitutes good cause.  38 C.F.R. § 3.655(a) (2012); see also Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Given the records discussed above, it is clear that the appellant had good cause for failing to report for the examinations.  In addition, the Board notes that despite its explicit remand instructions, the record contains no indication that the RO/AMC made any effort to schedule the necessary examinations at the rehabilitation facility in which the appellant resides.  VA clinical records indicate that the appellant was discharged to the nursing facility in February 2013.  

Under these circumstances, another remand is unfortunately required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the appellant for a VA psychiatric examination for the purpose of determining the nature and etiology of any current acquired psychiatric disability, to include depression and PTSD.  The claims folder and access to the appellant's Virtual VA file must be made available to and reviewed by the examiner in connection with the examination.  

The examiner should be asked to specifically delineate all current psychiatric disabilities identified on examination or present at any time since May 2008.  He or she should also provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that any current psychiatric disability is etiologically related to the appellant's active service.  

The examiner must be advised that the appellant's reported stressors of witnessing the death of a fellow soldier and being involved in a firefight have been conceded.  In providing the requested opinion, the examiner should also note the January 2008 VA treatment record diagnosing PTSD and addressing the appellant's 2007 gunshot wound.  The examiner must provide a rationale for all opinions expressed.

In the event the appellant is unable to report for the examination due to illness or hospitalization, the RO/AMC must attempt to schedule the examination at the facility in which he resides, if feasible.  If not feasible, documentation of the attempts made should be associated with the claims folder.

2.  The RO/AMC should also schedule the appellant for a VA medical examination for the purpose of determining the nature and severity of his service-connected diabetes mellitus.  The examiner should be asked to specifically delineate all current symptomatology attributable to the appellant's service-connected diabetes mellitus and comment on the severity of those symptoms.  

In the event the appellant is unable to report for the examination due to illness or hospitalization, the RO/AMC must attempt to schedule the examination at the facility in which he resides, if feasible.  If not feasible, documentation of the attempts made should be associated with the claims folder.

3.  After ensuring compliance with the above development, as well as undertaking any additional development deemed necessary, the RO/AMC should readjudicate the claims, considering all the evidence of record.  The RO/AMC must also specifically document its consideration of the amendments to 38 C.F.R. § 3.304(f).  If the claims remain denied, the appellant and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


